EXAMINER'S AMENDMENT

Terminal Disclaimer
The terminal disclaimer filed on 1/19/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 11,034,749; 16/858,183; 17/477,448; 17/477,436; 17/477,114; 17/477,057; 17/477,485 and 17/477,475 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


The following is an examiner’s statement of reasons for allowance: the closest prior art is represented by Shiku et al (US 2014/0242701) and Yong et al (Open Gene Ther. J., 2013).  These references teach macrophages expressing CAR molecules but do not teach such macrophages further comprising a lentiviral component as recited in the instant claims. Further, such is.  not fairly taught or suggested by the remainder of the relevant prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D BURKHART whose telephone number is (571)272-2915. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D BURKHART/Primary Examiner, Art Unit 1633